         Case 1:19-cv-05273-SDA Document 46 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           4/29/2020
 Juan Minyety,

                                Plaintiff,
                                                             1:19-cv-05273 (SDA)
                    -against-
                                                             ORDER
 Kids Town, Inc. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On February 24, 2020 an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 37.) On April 24, 2020 the parties submitted their

proposed settlement agreement and related papers. (ECF No. 45.) Having reviewed the proposed

settlement, the Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

       However, in light of the presumption of public access to judicial documents, see United

States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995), Plaintiff is directed, no later than May 6,

2020, to file a copy of the Retainer Agreement (Ex. D) with the relevant portion of Paragraph 6

related to attorney’s fees unredacted. In the alternative, Plaintiff may file a motion by that date

requesting that the complete Retainer Agreement be filed under seal. Thereafter, the Court will

enter an Order closing this case.
         Case 1:19-cv-05273-SDA Document 46 Filed 04/29/20 Page 2 of 2



SO ORDERED.

DATED:        New York, New York
              April 29, 2020

                                           ______________________________
                                           STEWART D. AARON
                                           United States Magistrate Judge




                                       2
